DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant remarks filed on 07/29/2022 have been considered, therefore, see the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 20 are pending in the instant application. 
Claim Rejections – 35 USC § 112
Regarding claim[s] 1 – 20 under the indefiniteness rejection, the rejection is withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The prior arts listed below do not teach the claimed invention, but are in the general field of technology to which patent protection is sought:
Wang et al. [US PGPUB # 2021/0303454], who generally does teach determining a specification score of an application programming interface by comparing a definition description for the API with a predetermined specification corresponding to the API, where the specification score indicates a degree of matching between the definition description and the predetermined specification. A test score is determined for the API by applying a predetermined test case set to a code set of the API in which the test score indicates a test status for the code set. A maturity metric of the API is determined based on the specification score and the test score in which the maturity metric indicates that the API meets the predetermined specification and provides the code set implementing functions of the API such that the maturity metric of the API is determined as a direct sum or a weighted sum of the specification score and the test score.
	While Wang does teach applying predetermined test case[s] to a set of API’s to determine a test score, however, Wang does not teach at least the claim limitation of claim 1 in the following manner:
“……….determining an API score value based at least in part upon a combination of the quality value, the security value, and the performance value of the API;
based on evaluating each API from among the set of APIs, determine a particular API having an API score value that is the highest compared to other APIs from among the set of APIs; and
host the particular API on a web application to perform the particular task.”
Weerapurage et al. [US PGPUB # 2021/0233126], who generally does teach receiving the first message including an application programming interface (API) request associated with a computing service provided via the on-demand computing services environment at a server a first message from a client machine via a communication interface. The match rate is determined between the API request and multiple of API cost models, and the match rate is determined based on API element types identified by the API request, and each of the API cost models specified by a service provider associated with the computing service. The API cost models are selected based on the match rate. The cost value is determined by applying the selected API cost model to the API request.
	While Weerapurage does teach the determining a match rate between an API request and multiple of API cost models, however, Weerapurage does not teach at least the claim limitation of claim 1 in the following manner:
“……….determining an API score value based at least in part upon a combination of the quality value, the security value, and the performance value of the API;
based on evaluating each API from among the set of APIs, determine a particular API having an API score value that is the highest compared to other APIs from among the set of APIs; and
host the particular API on a web application to perform the particular task.”
O’Neill et al. [US PGPUB # 2019/0149424], who generally does teach test agent engines may provide a first and a second set of raw data associated with Application Programming Interfaces (APIs) to a test scheduling engine. The test scheduling engine may transform the first and second set of raw data into a first and a second set of reduced data. A quality score engine may aggregate ordinal ranks for the APIs based on the first set of reduced metric data, such that each of the ordinal rankings may be associated with various characteristics of the reduced data. Each of the APIs may be ranked based on their aggregations of the ordinal ranks. A quality score may be provided based on a mapping of the ranked APIs to a distribution model. A second quality score may be generated based on the mapping and the second set of reduced data.
	Then further of O’Neill, at Figure # 10 and paragraphs: 0185 – 0187, but specifically, of paragraph: 0185, at block 1010, in one or more of the various embodiments, each API is ranked based on the sum of the ordinal ranking of each metric. In one or more of the various embodiments, an overall ranking of the APIs can then be constructed and the quality score determined by assigning a quality score of 0 to the lowest ranking API and a score of 1000 to the highest and then linearly interpolating the scores based on position.
	While O’Neill does teach that each API is ranked based on a metric/quality score that is assigned, however, O’Neill does not teach at least the claim limitation of claim 1 in the following manner:
“……….determining an API score value based at least in part upon a combination of the quality value, the security value, and the performance value of the API;
based on evaluating each API from among the set of APIs, determine a particular API having an API score value that is the highest compared to other APIs from among the set of APIs; and
host the particular API on a web application to perform the particular task.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434